Exhibit 10.1

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

dated March 24, 2009

 

for

 

MONTPELIER REINSURANCE LTD.

as Company

MONTPELIER RE HOLDINGS LTD.

as Parent

MONTPELIER CAPITAL LIMITED

as Account Party

 

with

 

THE ROYAL BANK OF SCOTLAND PLC AND ING BANK N.V., LONDON BRANCH

as Original Lenders and Mandated Lead Arrangers

 

and

 

THE ROYAL BANK OF SCOTLAND PLC

acting as Agent and Security Trustee

 

relating to a standby letter of credit facility agreement dated 21 June 2007

(as amended on 26 June 2007 and as further amended and restated on 27
October 2008)

 

 

Linklaters LLP

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

PAGE

 

 

 

 

1.

Definitions and interpretation

 

1

2.

Conditions precedent

 

2

3.

Representations

 

2

4.

Amendment

 

2

5.

Transaction expenses

 

3

6.

Fees

 

3

7.

Miscellaneous

 

3

8.

Governing law

 

3

 

THE SCHEDULES

 

SCHEDULE

 

PAGE

 

 

 

SCHEDULE 1 Conditions precedent

 

4

SCHEDULE 2 Form of Amended Agreement

 

6

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated March 24, 2009 and made between:

 

(1)                            MONTPELIER REINSURANCE LTD. as company (the
“Company”);

 

(2)                            MONTPELIER RE HOLDINGS LTD. as parent (the
“Parent”);

 

(3)                            MONTPELIER CAPITAL LIMITED as account party (the
“Account Party”);

 

(4)                            THE ORIGINAL LENDERS as defined in the Original
Facility Agreement;

 

(5)                            THE ROYAL BANK OF SCOTLAND PLC and ING BANK N.V.,
LONDON BRANCH as mandated lead arrangers (whether acting together or
individually, the “Arranger”);

 

(6)                            THE ROYAL BANK OF SCOTLAND PLC as agent of the
Finance Parties (the “Agent”); and

 

(7)                            THE ROYAL BANK OF SCOTLAND PLC as security
trustee of the Finance Parties (the “Security Trustee”).

 

IT IS AGREED as follows:

 

1.                              DEFINITIONS AND INTERPRETATION

 

1.1                        Definitions

 

In this Agreement:

 

“Amended Agreement” means the Original Facility Agreement, as amended and
restated in the form set out in Schedule 2 (Form of Amended Agreement).

 

“Effective Date” means the date of the notification by the Agent under Clause 2
(Conditions precedent).

 

“Existing Letter of Credit” means the £105,000,000 Letter of Credit number
T403936 issued by The Royal Bank of Scotland plc on 26 November 2008.

 

“Original Facility Agreement” means the £110,000,000 standby letter of credit
facility agreement dated 21 June 2007 between, amongst others, the Company, the
Parent, the Account Party, the Original Lenders, the Agent and the Security
Trustee, as amended on 26 June 2007 and as further amended and restated on 27
October 2008.

 

“Party” means a party to this Agreement.

 

1.2                        Incorporation of defined terms

 

(a)                            Unless a contrary indication appears, terms
defined in the Original Facility Agreement have the same meaning in this
Agreement.

 

(b)                           The principles of construction set out in the
Original Facility Agreement shall have effect as if set out in this Agreement.

 

1.3                        Third Party Rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

1.4                        Designation

 

In accordance with the Original Facility Agreement, each of the Company and the
Agent designate this Agreement as a Finance Document.

 

2.                              CONDITIONS PRECEDENT

 

The provisions of Clause 4 (Amendment) shall be effective only if, on the date
of this Agreement the Agent has received all the documents and other evidence
listed in Schedule 1 (Conditions precedent) in form and substance satisfactory
to the Agent. The Agent shall notify the Company and the Lenders promptly upon
being so satisfied.

 

3.                              REPRESENTATIONS

 

3.1                        Original Facility Agreement

 

Each Obligor makes the Repeating Representations by reference to the facts and
circumstances existing:

 

(a)                                   on the date of this Agreement; and

 

(b)                                  on the Effective Date,

 

save that references in Clause 17 (Representations) of the Original Facility
Agreement to “the Finance Documents” shall also include this Agreement and, on
the Effective Date, the Amended Agreement.

 

3.2                        Validity of Security

 

The Company represents and warrants to the Agent and the Security Trustee on the
date of this Agreement and on the Effective Date that the Security given by it
to the Security Trustee pursuant to the Security Agreement and the Control
Agreement shall continue in full force and effect and, on and from the Effective
Date, shall continue to secure the Secured Obligations.

 

4.                              AMENDMENT

 

4.1                        Amendment

 

With effect from the Effective Date the Original Facility Agreement shall be
amended and restated in the form set out in Schedule 2 (Form of Amended
Agreement).

 

4.2                        Continuing obligations

 

(a)                           The provisions of the Original Facility Agreement
and the other Finance Documents shall, save as amended by this Agreement,
continue in full force and effect.

 

(b)                           Nothing in this Agreement, the Amended Agreement
or any other document entered into in connection with this Agreement or the
Amended Agreement shall affect or invalidate the discharge, performance, payment
or satisfaction on or prior to the date of this Agreement of any matter, action,
requirement, obligation or liability arising under on in respect of the Original
Facility Agreement and/or any Finance Document connected with it.

 

2

--------------------------------------------------------------------------------


 

5.                              TRANSACTION EXPENSES

 

The Company shall promptly on demand reimburse the Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Agent in
connection with the negotiation, preparation, printing and execution of this
Agreement and any other documents referred to in this Agreement.

 

6.                              FEES

 

6.1                        Facility fee

 

The Company shall pay to the Original Lenders a facility fee in the amount and
at the times agreed in a Fee Letter.

 

6.2                        Commitment fee

 

The commitment fee payable pursuant to Clause 10.1 (Commitment fee) of the
Original Facility Agreement will be payable by the Company to the Effective
Date. The Company will pay accrued commitment fee in sterling on the Effective
Date in respect of the period from the last day of the most recent successive
interest period of three months to the Effective Date. With effect from the
Effective Date, commitment fee will be payable in accordance with Clause 10.1
(Commitment fee) of the Amended Agreement.

 

6.3                        Letter of Credit Fee

 

The Letter of Credit Fee payable pursuant to Clause 10.2 (Letter of Credit Fee)
of the Original Facility Agreement will be payable by the Company to the
Effective Date. The Company will pay accrued Letter of Credit Fee in sterling on
the Effective Date in respect of the period from the last day of the most recent
successive interest period of three months to the Effective Date. With effect
from the Effective Date, Letter of Credit Fee will be payable in accordance with
Clause 10.2 (Letter of Credit Fee) of the Amended Agreement.

 

7.                              MISCELLANEOUS

 

7.1                        Incorporation of terms

 

The provisions of Clause 30 (Notices) and Clause 37 (Enforcement) of the
Original Facility Agreement shall be incorporated into this Agreement as if set
out in full in this Agreement and as if references in those clauses to “this
Agreement” are references to this Agreement.

 

7.2                        Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

8.                              GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CONDITIONS PRECEDENT

 

1.                              Obligors

 

(a)                            A copy of the constitutional documents of each
Obligor or a certificate of an authorised signatory of each relevant Obligor
certifying that the constitutional documents previously delivered to the Agent
for the purposes of the Original Facility Agreement have not been amended and
remain in full force and effect.

 

(b)                           A copy of a resolution of the board of directors
of each Obligor:

 

(i)                                      approving the terms of, and the
transactions contemplated by, this Agreement and, if applicable, the Fee Letter
and resolving that it execute this Agreement and, if applicable, the Fee Letter;
and

 

(ii)                                   authorising a specified person or persons
to execute this Agreement and, if applicable, the Fee Letter on its behalf.

 

(c)                            A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above, where not
already held by the Agent.

 

(d)                           A certificate of the Company (signed by a
director) confirming that borrowing the Total Commitments (as defined in the
Amended Agreement) would not cause any borrowing or similar limit binding on it
to be exceeded.

 

(e)                            A certificate of an authorised signatory of the
relevant Obligor certifying that each copy document relating to it specified in
this paragraph 1 of Schedule 1 is a correct and complete copy of the original
and the original document is in full force and effect as at a date no earlier
than the date of this Agreement.

 

(f)                              In relation to each Obligor incorporated in
Bermuda, a certificate of compliance in form and substance satisfactory to the
Agent.

 

2.                              Legal opinions

 

(a)                            A legal opinion of Linklaters LLP, legal advisers
to the Arranger, the Security Trustee and the Agent in England, substantially in
the form distributed to the Original Lenders prior to signing this Agreement.

 

(b)                           A legal opinion of Mello Jones & Martin, legal
advisers to the Arranger, the Security Trustee and the Agent in Bermuda,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

 

(c)                            A legal opinion of Cravath, Swaine & Moore LLP,
legal advisers to the Company, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

 

3.                              Other documents and evidence

 

(a)                            A copy of this Agreement and the Fee Letter, duly
executed by the Obligors.

 

4

--------------------------------------------------------------------------------


 

(b)                           A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable (if it has notified the Company accordingly) in connection with the
entry into and performance of the transaction contemplated by this Agreement or
for the validity and enforceability of this Agreement.

 

(c)                            Evidence that the fees, costs and expenses then
due from the Company pursuant to Clause 5 (Transaction expenses) and Clause 6
(Fees) have been paid or will be paid on or before the Effective Date.

 

(d)                           A statement provided by the Bank of New York in
relation to the value of the collateral in the Collateral Account as at the date
of the acknowledgement referred to in paragraph (e) below.

 

(e)                            A copy of a notice signed by the Company and an
acknowledgement by the Bank of New York in relation to the increase of the Total
Commitments.

 

(f)                              An acknowledgment and reaffirmation of the
Security Documents signed by the Company in relation to the increase in the
Total Commitments.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FORM OF AMENDED AGREEMENT

 

6

--------------------------------------------------------------------------------


 

SIGNATURES

 

The Company

 

 

 

/s/ MONTPELIER REINSURANCE LTD.

 

 

 

 

 

The Parent

 

 

 

/s/ MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

The Account Party

 

 

 

/s/ MONTPELIER CAPITAL LIMITED

 

 

 

 

 

The Original Lenders

 

 

 

/s/ THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

/s/ ING BANK N.V., LONDON BRANCH

 

 

 

 

 

The Arranger

 

 

 

/s/ THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

/s/ ING BANK N.V., LONDON BRANCH

 

 

 

 

 

The Agent

 

 

 

/s/ THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

The Security Trustee

 

 

 

/s/ THE ROYAL BANK OF SCOTLAND PLC

 

 

7

--------------------------------------------------------------------------------